Citation Nr: 0011662	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether an application for Service Disabled Veterans 
Insurance (RH) under the provisions of 38 U.S.C.A. § 1922 
(West 1991) was timely filed.

(The issue of entitlement to service connection for a chronic 
skin disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had periods of active service from April 1951 to 
April 1954 and from September 1954 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Philadelphia, 
Pennsylvania, VA Regional Office and Insurance Center (ROIC) 
that the veteran had not filed a timely application for 
Service Disabled Veterans Insurance (RH).


FINDINGS OF FACT

1.  By rating decision dated in February 1962, service 
connection was established for deformity of the left middle 
finger and for anxiety neurosis.  Noncompensable evaluations 
were assigned for each disability.

2.  By communication dated February 14, 1962, the veteran was 
informed that service connection had been granted for 
deformity of the left middle finger and for neurosis, but 
since each was less than 10 percent disabling, compensation 
was not payable at that time.

3.  An application for service disabled veterans insurance 
was received on August 1, 1997.

4. The application for RH insurance was not received within 
one year of any notice to the veteran that he had been 
granted service connection for disability.


CONCLUSION OF LAW

An application for RH insurance under 38 U.S.C.A. § 1922(a) 
was not timely filed.  38 U.S.C.A. §§ 1922(a), 5107 (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is eligible to apply for and receive RH insurance 
after discharge from service if it is found that he has a 
disability for which compensation would be payable if 10 
percent or more in degree, and he is otherwise insurable, if 
an application in writing is made within one year from the 
date service connection for such disability is determined.  
If such person is shown by evidence is shown by evidence to 
have been mentally incompetent during any part of the period, 
application for insurance may be filed within a year after a 
guardian is appointed or within one year after the removal of 
such disability.   38 U.S.C.A. § 1922(a).  (The period of 
eligibility was increased from one to two years by Public Law 
102-86, but was effective only as to persons who, on or after 
September 1, 1991, are found by the VA to be eligible for RH 
insurance).

RH insurance is designed to benefit disabled veterans who 
might not otherwise qualify for private life insurance 
coverage.  Although, should an eligible veteran desire this 
benefit, he or she bears the obligation to file a timely 
application for such insurance.  The law does not require the 
ROIC to provide notice of eligibility for this benefit, and 
such lack of notice does not toll the statutory period.  
38 U.S.C.A. § 1922; see Hill v. Derwinski, 2 Vet. App. 451 
(1991), Saunders v. Brown, 4 Vet. App. 320 (1993).  In the 
latter case the U.S. Court of Appeals for Veterans Claims 
(Court) indicated that the requirement that application for 
RH insurance be made within one year(now two years) after an 
initial grant of service connection did not violate a 
veteran's due process and equal protection rights under the 
Constitution.

While VA makes every effort to inform veterans of their 
potential eligibility for benefits, the vast array of 
benefits makes it impossible for VA to inform every veteran 
or person of every possible potential benefit for which he or 
she might be entitled.  Ultimately, it is the responsibility 
of the veteran to familiarize himself or herself with all 
potential benefits and other privileges which he or she may 
be entitled to, including eligibility to apply for RH 
insurance as a result of the 1962 award of service 
connection.  See Hill v. Derwinski, 2 Vet. App. 451 (1991) 
(holding that VA does not have a duty to provide veterans 
with notice of their eligibility for specific benefits).  

The veteran has averred that he might not have received all 
his mail from VA because of a separation from his wife who 
maintained the address to which the letter was sent.  The 
record in this case does not reflect any written 
documentation that notice to the veteran of his eligibility 
for RH insurance was sent in conjunction with the grant of 
service connection in 1962.  That rating decision established 
service connection for deformity of the left middle finger 
and for anxiety neurosis and assigned noncompensable 
evaluations for each.  A block at the top of the rating sheet 
had the letters "INS" typed in, indicating a letter regarding 
RH insurance was sent.  However, specific written 
documentation is not of record.  The Board would note that it 
was the routine business of the insurance center to send such 
notices at that time, but it was also their routine business 
practice to retain neither the copy of the rating received 
nor a copy of the letter sent.  In any event, such notice is 
not required by law or regulation nor mandated by the one 
year time period for applications, as set forth by Congress.  
There is nothing in the record to indicate that the veteran 
was incompetent in 1962 so as to excuse the lack of a timely 
filed application for RH insurance.

In this case, the ROIC received the application for insurance 
in 1997, a time many years following the one-year time limit 
in effect at the time of the service connection 
determination.  Review of the evidence of record reveals no 
document which may be construed as a timely application for 
insurance benefits.

In the absence of clear evidence to the contrary, the law 
presumes regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).  Therefore, the Board must conclude the veteran 
received adequate notice, and that a timely application was 
not submitted.


ORDER

As a timely application for service-connected veterans life 
insurance (RH) under 38 U.S.C.A. § 1922(a) was not received, 
the appeal is denied.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 

